Citation Nr: 0516109	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  99-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of an excision of an osteoma of the left iliac 
crest, including lateral femoral cutaneous neuropathy.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from May 1944 to February 
1946.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In December 2000, the veteran testified in support of his 
claim at a Board hearing held in Washington D.C.  In February 
2001 and March 2003, the Board remanded this claim to the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Appeals Management Center (AMC) for additional action. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  Residuals of an excision of an osteoma of the left iliac 
crest include tenderness and pain in the area of the left 
iliac crest scar and decreased sensation distal to the scar.

3.  The decreased sensation the veteran experiences distal to 
his left iliac crest scar causes no orthopedic functional 
impairment.

4.  Damage to the external cutaneous nerve of the veteran's 
left thigh causes no more than mild incomplete paralysis.  

5.  The veteran does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.





CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for residuals of an excision of an osteoma of the 
left iliac crest, including lateral femoral cutaneous 
neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 
4.118, 4.124a, Diagnostic Codes 7804, 8529 (2004); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice in 
August 2001, after the RO initially denied the veteran's 
claim in a rating decision dated March 1997.  However, given 
that notice was not mandated at the time of the initial RO 
decision, it was not error to provide subsequent remedial 
notice.  Rather, the timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of his appeal also reflects compliance with the 
express requirements of the law as found by the Court in 
Pelegrini II.  

In the August 2001 notice, the RO acknowledged the veteran's 
claim, explained to him the evidence needed to substantiate 
that claim, indicated whether VA would obtain such evidence 
or whether it was the veteran's responsibility to do so, 
notified him of VA's duty to assist, and indicated that it 
was developing his claim pursuant to that duty.  The RO noted 
that it would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, including medical 
records, employment records, and records from federal 
agencies, provided the veteran identified the sources and 
dates of those records.  The RO also noted that, ultimately, 
it was the veteran's responsibility to submit evidence to 
support his claim.  The RO specifically requested the veteran 
to obtain and submit any information he had pertaining to his 
claim, but indicated that if the veteran wished VA to obtain 
medical reports on his behalf, he should sign the enclosed 
forms authorizing their release.  

Moreover, in rating decisions dated March 1997, December 1997 
and February 2005, a statement of the case issued in June 
1999, letters dated February 2001, April 2002, April 2003 and 
May 2003, remands dated February 2001 and March 2003, and 
supplemental statements of the case issued in October 2002, 
January 2003, June 2003 and March 2005, VA, via the RO, AMC, 
and Board, provided the veteran some of the same information 
furnished in the aforementioned VCAA notice, identified the 
reasons for which the veteran's claim was denied, the 
evidence it had requested in support of that claim, the 
evidence it had considered in denying that claim, and the 
evidence still needed to substantiate that claim.  VA also 
furnished the veteran all regulatory provisions pertinent to 
his claim, including those governing ratings of skin diseases 
(including scars), prior to and as of August 30, 2002, and 
diseases of the peripheral nerves, and those governing VA's 
duties to notify and assist. 



Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  It secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical records and VA treatment records.  It endeavored to 
secure the records upon which the Social Security 
Administration (SSA) relied in awarding the veteran 
disability benefits.  However, in a letter dated April 2001, 
SSA responded that, although it had found the veteran to be 
entitled to such benefits as of August 1986, his medical 
records were no longer part of SSA's records and could not be 
sent to VA.  

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him multiple VA 
examinations, during which examiners conducted comprehensive 
reviews of the record, physically evaluated the veteran, 
distinguished all symptomatology of the veteran's service-
connected disability from that of his nonservice-connected 
disabilities, and offered opinions as to the severity of the 
service-connected disability.      

Under the facts of this case, the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran, no additional action is necessary for the Board to 
proceed in adjudicating this claim.   

II.  Analysis of Claim

The veteran seeks an increased evaluation for residuals of an 
excision of an osteoma of the left iliac crest.  For the 
reasons noted below, he argues that the 10 percent evaluation 
currently assigned this disability does not accurately 
reflect the severity of the symptomatology caused thereby. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003). 

The RO has evaluated the disability at issue in this appeal 
as 10 percent disabling pursuant to Diagnostic Code (DC) 
7804.  Effective August 30, 2002, the criteria for rating 
skin disabilities, which include scars evaluated under DC 
7804, were amended.  See 67 Fed. Reg. 49,590 (July 31, 2002).  

Where the law or regulations governing a claim change while 
the claim is pending, as in this case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  For the period prior to the effective date of the 
change, the Board must apply the former version of the 
regulation.  VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 
33,422 (2000).

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which were not the result of burns, were to 
be rated under DCs 7803 to 7805.  Under DC 7803, a 10 percent 
evaluation was assignable for scars, superficial, poorly 
nourished, with repeated ulceration.  38 C.F.R. § 4.118, DC 
7803 (2001).  Under Diagnostic Code 7804, a 10 percent 
evaluation was assignable for scars that were superficial, 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, DC 7804 (2001).  The 10 percent evaluation was to be 
assigned when the requirements were met even though the 
location may have been on the tip of a finger or toe, and the 
evaluation was not to exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, DC 7804, Note 
(2001).  Under DC 7805, other types of scars were to be rated 
based on limitation of function of the part affected.  38 
C.F.R. 
§ 4.118, DC 7804 (2001).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under DCs 7801 to 7805.  Under DC 
7801, which governs scars, other than the head, face, or 
neck, that are deep or cause limited motion, a 10 percent 
evaluation is assignable when the area or areas exceed six 
square inches (39 square centimeters). A 20 percent 
evaluation is assignable when the area or areas exceed 12 
square inches (77 square centimeters).  38 C.F.R. § 4.118, DC 
7801 (2004).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7801, Note (1), (2) (2004).

Under DC 7802, which governs scars other than the head, face, 
or neck, that are superficial and do not cause limited 
motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802 (2004).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part. A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2003).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2004).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2004).  Under DC 7804, a 10 percent evaluation 
is assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, DC 7804 (2004).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  38 
C.F.R. § 4.118, DC 7804, Note (1), (2) (2004).  Under DC 
7805, other types of scars will be rated based on limitation 
of function of affected part.  38 C.F.R. § 4.118, DC 7804 
(2004).

The RO has also considered whether the veteran is entitled to 
an increased evaluation under DC 5019 or 8529, the former by 
analogy.  When an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004).

DC 5019, provides that bursitis should be rated based on 
limitation of motion of the affected parts, as arthritis, 
degenerative, except gout, which is to be rated under DC 
5002.  38 C.F.R. § 4.71a, DC 5019 (2004).  

DC 8529, which governs ratings of diseases of the peripheral 
nerves, or more specifically, the external cutaneous nerve of 
the thigh, provides that a noncompensable (0 percent 
evaluation) evaluation is assignable for mild to moderate 
paralysis of the external cutaneous nerve of the thigh.  A 10 
percent evaluation is assignable for severe to complete 
paralysis of the external cutaneous nerve of the thigh.  38 
C.F.R. § 4.124a, DC 8529 (2004).

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a (2004).

Based on the aforementioned criteria and for the reasons 
explained below, the Board finds that the veteran's left 
iliac crest disability picture does not more nearly 
approximate the criteria for an evaluation in excess of 10 
percent under any of the previously noted or otherwise 
applicable DCs.  

As previously indicated, the veteran had active service from 
May 1944 to February 1946.  During that time period, he 
noticed a growth on his left ilium.  X-rays confirmed an 
osteo-chondromatous growth arising from the crest of the 
ilium.  According to a June 1946 report of VA 
hospitalization, the veteran thought nothing about this 
condition until after discharge, when he twice bumped his hip 
and then began to notice that the growth was increasing in 
size and causing pain.  This condition necessitated 
hospitalization in May 1946, during which the veteran had the 
growth excised.  Following this surgery, beginning in July 
1947, the veteran complained of pain at the site of the scar.  

In September 1950, the veteran was involved in an automobile 
accident, which caused, in part, a dislocation of his 
posterior left hip and a fracture of the posterior lip of his 
left acetabulum.  The veteran's injuries necessitated 
surgery.  Thereafter, the veteran began to report additional 
complaints with regard to his hip, including dull, aching 
pain, numbness in the hip area, and a tendency for the left 
leg to give out on lifting.  X-rays taken in November 1951 
revealed arthritic changes around the acetabulum.  

Following the accident, physicians noted various left hip 
findings, including a scar, limited motion, pain in the left 
hip, atrophy on the left, and tenderness in the area of the 
left iliac crest, which they attributed to either the 
excision of the osteoma or the left hip injury sustained 
during the car accident.  On occasion, physicians did not 
specify which symptomatology was due to the excision and 
which symptomatology was due to the accident.  

During a VA examination conducted in November 1965, an 
examiner specifically referred to the veteran's service-
connected disability and noted a six inch, well-healed, 
nontender scar over the posterior aspect of the left iliac 
crest, no muscle herniation at the site, no surgical absence 
of the posterior aspect of the left iliac crest, no chronic 
draining sinus or fistula, and no inflammation of the 
surrounding soft tissues. 

In May 1966, T.H. Vinke, M.D., found that residuals of the 
veteran's left hip dislocation were producing very definite 
permanent disability while the removal of the osteoma was 
producing no disability. 

In 1975, the veteran had a total left hip replacement.  
During subsequent outpatient visits beginning in 1978, 
private evaluations conducted in June 1986 and July 1986, and 
a VA examination conducted in 1992, physicians noted that the 
veteran had a left hip joint prosthesis and degenerative 
joint disease of the left hip.  They also noted a scar over 
the left iliac crest, a limp, leg length difference, hip 
pain, and hyperesthesia on the lateral side of the pelvis.  
Most often, they specifically attributed the left hip pain to 
the total left hip replacement.  Occasionally, however, they 
did not discuss the etiology of the veteran's left hip 
symptoms, or they attributed the symptoms to "old 
injuries."  In August 1994, the veteran was hospitalized 
for, in part, left leg pain.  Testing showed a bulging mass 
at the left posterior pelvis and multiple nodular lesions of 
the buttocks.  On discharge, the physician did not associate 
these findings with the excised osteoma.    

In November 1996, the veteran filed a claim for an increased 
evaluation for his service-connected left hip disability.  He 
asserted that this disability had worsened during the past 
several years and was causing severe aches and pain in the 
hip.  

In response to the claim, the RO afforded the veteran a VA 
peripheral nerves examination in January 1997.  On that date, 
the veteran reported numbness, tingling and pain since the 
1946 surgery.  The examiner noted left hip pain, weakness, 
limited motion and arthritic changes.  He diagnosed a benign 
osteoma of the left hip removed in 1946 and a total left hip 
replacement in 1975.  The examiner did not specify whether 
the hip pain, weakness, limited motion and/or arthritic 
changes were due to removal of the osteoma or the hip 
replacement.  

The RO also afforded the veteran a VA hip examination in 
January 1997, during which he reported that he felt pain in 
his left hip daily and walked with a limp.  The examiner 
confirmed such a limp and indicated that the veteran had 
difficulty getting up and standing on his feet for a long 
period of time.  The examiner noted limited range of motion 
of the left hip, crepitus with movement of the left hip, 
fatigue with walking and standing, weakness in the left leg, 
a limp, and two large scars on the left hip, one from the 
osteoma excision and the other from the left hip replacement.

Hip x-rays taken in February 1997 showed a total left hip 
prosthesis in good and stable position.  Hip x-rays taken in 
March 1999 showed post-surgical changes with adequate 
placement of a left hip prosthesis and residual hetertopic 
ossification.  The same month, during an outpatient treatment 
visit, the veteran indicated that his left hip problems were 
worsening.  Based on additional x-rays, a physician noted a 
markedly loose acetabulum with mild to moderate degenerative 
changes.  He indicated that the veteran's complaints were due 
to degenerative joint disease of the lumbar spine, rather 
than his loose total hip arthroplasty.  This view was 
restated during subsequent VA outpatient treatment visits in 
1999.  In November 1999, a physician again noted degenerative 
arthritis of the left hip, status post total hip arthroplasty 
in 1975.  

The veteran underwent another VA examination in October 2001, 
at which time he reported that, since his surgery in 1946, he 
had experienced a tender scar and pain, cold and numbness in 
the left leg and hip.  He indicated that he believed that the 
incision, which was made above the hip joint, was causing 
poor circulation and weakness and necessitating a change in 
the way in which he was walking and standing.  Cold, damp 
weather allegedly exacerbated the veteran's pain while 
sitting down and resting decreased the pain.  The veteran 
also reported that prior to 1950, when he was involved in a 
car accident, his hip pain had almost abated.  After the 
accident, however, it returned and his left leg and hip 
became weak and often buckled.  In 1975, his symptoms 
allegedly required a left total hip replacement.  The veteran 
noted that since that surgery, he had been using a cane to 
ambulate and corrective shoes for leg length discrepancy.  
The examiner noted that the veteran walked with a limp, used 
a cane, had atrophy of the left quadriceps and hamstrings, a 
well-healed 13 centimeter scar running diagonal across the 
proximal greater trochanter of the left hip, a 22 centimeter 
vertical scar that intersected the 13 centimeter scar, 
gluteal atrophy, tenderness to palpation over both scars, no 
drainage or discharge, abduction of the left hip to 26 
degrees, adduction of the left hip to 20 degrees, extension 
of the left hip to approximately 10 degrees and flexion of 
the left hip to approximately 64 degrees.  X-rays of the left 
hip showed status post left hip arthroplasty with mild 
protrusion acetabula.  The examiner diagnosed status post 
osteoma and left total hip replacement.  He commented that 
the veteran was symptomatic and had some functional 
impairment.  

In November 2002, Christopher Reyes, M.D., who initially saw 
the veteran that month noted a history of an osteoma on the 
left hip, status post replacement, and a car accident 
resulting in a left hip fracture.  He commented that the 
veteran's left hip symptoms could be due to either the 
osteoma surgery or the accident.  

In May 2003, the veteran underwent VA peripheral nerves, 
scars and joints examinations.  Prior to these examinations, 
the examiners were asked to address whether residuals of the 
veteran's osteoma excision included a tender and painful scar 
and/or nerve entrapment resulting in lower extremity problems 
and/or disability of the feet and back.  The examiners were 
also asked to disassociate residuals of that excision from 
residuals of other left hip surgery.  The examiners complied 
after conducting extremely comprehensive examinations based 
on a complete review of the record, including the veteran's 
reported medical history.  

During the VA joints examination, the examiner indicated that 
the pain the veteran experienced in the left iliac crest, 
which was noted as early as 1947, was more likely than not 
related to the osteoma excision.  The examiner explained that 
with this type of excision, there is interruption and/or 
scarring of the nerves extending over the iliac crest and 
supplying sensation to the anterior portion of the left hip 
area.  Such interruption or scarring would cause local pain 
in the area of the skin in the front of the left hip and 
decreased sensation, but would not cause radiation down the 
leg below the knee.  The examiner indicated that the veteran 
might have had a limp following the excision due to weakness 
of the muscles attached to the left iliac crest, but the left 
hip pain, progressive limp and osteoarthritis that was noted 
following the 1950s accident was a result of the fracture 
dislocation.  He also indicated that the need for a total hip 
replacement resulted from the accident and that the 
shortening of the left leg, the progressive pain after 1950, 
and the total hip replacement were not related to the osteoma 
excision.  The examiner identified orthopedic impairments 
related to the left lower extremity, which were due to the 
car accident and the total hip replacement, but not the 
osteoma excision, including shortening of the left lower 
extremity, traumatic arthritis, pain, a limp, and back 
symptomatology.  He then indicated that there was slightly 
decreased sensation or numbness distal to the iliac crest 
scar that resulted from the osteoma excision, but which was 
not functionally disabling.  He commented that there was no 
lower extremity disability, including involving the left 
foot, or back disability associated with the osteoma 
excision.  The examiner diagnosed: osteoma, left iliac crest, 
treated in 1946 with no recurrence; post-traumatic 
osteoarthritis, left hip, following fracture dislocation of 
the left hip in 1950, treated with total hip replacement; and 
leg length discrepancy, left leg, secondary to hip fracture 
dislocation and total hip replacement. 

During the VA scars examination, an examiner noted two 
surgical scars on the left hip, one associated with the 
osteoma excision, the other associated with the hip 
replacement.  He indicated that the former scar was 15 
centimeters, flat, located along the iliac crest, and well 
healed with no signs of vascular insufficiency, and caused no 
pain.  He noted that the scar did not appear deep and that 
there was no anesthesia or dysesthesia in the area, no 
adherence to underlying tissue, normal surrounding skin 
texture, no range of motion difficulties associated with the 
scar, and no keloidal areas.  The examiner diagnosed well-
healed post surgical scars of the left hip.  He commented 
that the veteran's complaints of pain, numbness and cold were 
not from the scars, but may be due to subcutaneous nerve 
damage with questionable reflex sympathetic dystrophy.  He 
deferred to the orthopedic and neurological examiners 
regarding this matter. 

During the VA peripheral nerves examination, an examiner (a 
board certified neurologist) noted decreased sensation along 
the lateral aspect of the left thigh, in the territory of the 
lateral femoral cutaneous nerve, at the point where the nerve 
emerges from the deep fascia, and along the crest of the 
ilium.  He indicated that this symptom, which was 
nondisabling, but affecting an annoying area, was probably 
the consequence of the osteoma excision.  The examiner 
explained that the nerve was either trapped in the suture of 
the scar or directly injured as a result of handling.  He 
further explained that the lateral femoral cutaneous nerve 
sustained injury easily and that trauma to this nerve 
resulted in the veteran's sensory disorder, which was a minor 
annoyance.  The examiner noted other neurological symptoms, 
including a missing ankle reflex, sensory disturbances in the 
outer lower calf and two toes, and independent radiculopathy 
in the lumbar spine, but he attributed these symptoms to 
degenerative disease of the spine.  He indicated that there 
was no reason to believe that the osteoma excision was 
responsible for the spine condition.  He diagnosed: status 
post excision, osteoma left anterosuperior iliac spine and 
adjacent area, with residual lateral femoral cutaneous 
neuropathy; status post acetabular fracture and posterior hip 
dislocation with secondary traumatic arthritis treated with 
total hip replacement; and degenerative disease of the lumbar 
spine with anterolisthesis of L4-5 and presumptive joint 
instability and compression of the first sacral root with 
loss of ankle reflex and paresthesiae along the outer margin 
of the foot, including the fourth and fifth toes.  

X-rays of the left hip taken in May 2003 showed a mild 
protrusion in the acetabulae.  The radiologist indicated that 
the changes were related to the left hip arthroplasty.

Since the May 2003 VA examinations, the veteran has continued 
to receive VA outpatient treatment for left hip complaints.  
During treatment visits, multiple physicians confirmed left 
hip discomfort and leg length discrepancy, did not attribute 
these findings to the osteoma excision, but rather to a loose 
acetabular component and impingement, and recommended a total 
left hip arthroplasty revision.  

The above evidence establishes that residuals of the excision 
of an osteoma of the left iliac crest include tenderness and 
pain in the area of the left iliac crest scar and decreased 
sensation distal to the scar.  (Although the most recent VA 
scars examination notes no symptomatology associated with the 
veteran's scar, there is other, less recent evidence of 
record noting tenderness and pain in the area of the scar.)  
These residuals warrant a 10 percent evaluation under both 
the former and revised criteria for evaluating scars.  See 
38 C.F.R. § 4.118, DC 7804 
(2001 & 2004).  They do not warrant an evaluation in excess 
of 10 percent under any other DC governing evaluations of 
scars, however, as the postoperative scar does not exceed 12 
square inches or 77 square centimeters, or cause limitation 
of function of any other part.  

These residuals also do not warrant an evaluation in excess 
of 10 percent under 38 C.F.R. § 4.124, DC 8529.  According to 
medical professionals, the decreased sensation the veteran 
experiences distal to his left iliac crest scar causes no 
orthopedic functional impairment and no more than a minor 
annoyance neurologically.  Damage to the external cutaneous 
nerve of the veteran's left thigh is wholly sensory and 
causes no more than mild incomplete paralysis.  

Medical professionals have ruled out a relationship between 
the remainder of the veteran's left hip symptoms and his 
service-connected left hip disability.  Accordingly, the 
Board need not evaluate that disability under any other DC, 
including DC 5019.  Rather, it is more appropriate to 
evaluate the scar over the iliac crest and the decreased 
sensation distal to that scar under DCs 7004 and 8529. 

The veteran contends that an evaluation in excess of 10 
percent is warranted due to the following: (1) All of his 
left hip symptoms result from the osteoma excision; 
(2) He reported such symptoms consistently since 1946, when 
he underwent the excision; (3) In excising the osteoma, a 
physician made a six-inch incision diagonally across the left 
hip, cutting nerves and blood vessels and resulting in 
traumatic arthritis; (4) Since then, the veteran has felt 
numbness, coldness, aching and poor circulation in the left 
leg; (5) From 1946 to 1950, prior to his car accident, the 
veteran experienced multiple symptoms from the osteoma 
excision and sought treatment, including at a hospital, for 
these symptoms; (6) The pain that results from the car 
accident is located in his left hip, while the pain that 
results from the osteoma excision is in his left leg; (7) If 
his left hip and leg had been healthy at the time of his 1950 
car accident, the accident would not have resulted in a 
dislocated left hip; (8) Follow-up examinations in 1951 
showed no left hip problems; (9) The veteran has no 
complaints regarding the scar that results from his 1975 left 
hip replacement; and (10) His service-connected left hip 
disability caused him to stop working and entitled him to 
disability benefits.  In support of his contentions, the 
veteran submitted copies of medical records, portions of 
which were highlighted.  

The Board acknowledges the veteran's contentions, but notes 
that they may not be considered competent evidence of a nexus 
between current left hip symptomatology (other than a scar 
and decreased sensation in the scar area) and a service-
connected disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).  According to all but one medical 
professional of record, no such relationship exists.  

In November 2002, a private physician linked the veteran's 
left hip symptoms to either the osteoma excision or the 1950 
car accident; however, the Board accords this opinion no 
evidentiary weight.  First, it is based on an inaccurate 
medical history of an osteoma, status post left hip 
replacement.  Second, it is not based on a review of the 
record, or supported by rationale, and it does not indicate 
that the veteran's left hip symptoms are at least as likely 
as not related to the veteran's service-connected osteoma 
excision.  

The medical professionals of record who ruled out such a 
relationship conducted a thorough review of the record, 
referred to all of the medical documents the veteran attached 
to his written statements, acknowledged and tracked the 
veteran's left hip complaints following the 1946 osteoma 
excision and continuing after the 1950 and 1975 accident and 
surgeries, and concluded that, other than tenderness and pain 
in the area of the left iliac crest scar and decreased 
sensation distal to the scar, no other left hip 
symptomatology results from the osteoma excision.    

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, the 10 
percent schedular evaluation currently assigned the veteran's 
disability is appropriate given the evidence of record.  

Moreover, there is no indication that the schedular criteria 
are inadequate to evaluate this disability.  The evidence 
does not establish that this disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitates frequent periods 
of hospitalization.  Accordingly, the veteran's claim does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2004).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Given the finding that residuals of the excision of an 
osteoma of the left iliac crest include tenderness and pain 
in the area of the left iliac crest scar and decreased 
sensation distal to the scar, the Board concludes that the 
criteria for an evaluation in excess of 10 percent for the 
veteran's disability have not been met.  In reaching this 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect this disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2003).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as there was not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, the preponderance of the evidence 
is against this claim, and therefore, the claim must be 
denied.




ORDER

An evaluation in excess of 10 percent for residuals of an 
excision of an osteoma of the left iliac crest, including 
lateral femoral cutaneous neuropathy, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


